Citation Nr: 1146599	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  07-01 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a left knee operation with degenerative changes.  

2.  Entitlement to an initial rating in excess of 10 percent for recurrent subluxation of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty for training from March 1964 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This case was previously remanded by the Board in December 2008 for further development.  

In September 2009, the Board denied entitlement to increased ratings for the Veteran's service-connected left knee disabilities, and remanded a claim for an increase evaluation for degenerative disc disease of the lumbar spine.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in a November 2010 Order, granted the parties' Joint Motion, vacating in part the Board's November 2010 decision and remanding the claims of entitlement to service connection for higher evaluations for the service-connected left knee disabilities for compliance with the terms of the Joint Motion.

As will be discussed in more detail below, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the December 2008 remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDINGS OF FACT

1.  Residuals of a left knee operation with degenerative changes is manifested by X-ray evidence of degenerative joint disease; pain on range of motion with flexion limited to no more than 90 degrees and full extension to zero degrees; and painful movement, fatigability, weakness, and flare-ups, without evidence of malunion or nonunion of the tibia and fibula or left ankle impairment related to the left knee disability, resulting in no more than slight knee impairment.  

2.  Recurrent subluxation of the left knee is manifested by subjective complaints of frequent giving away, swelling, effusion, instability, and episodes of locking, dislocation, and subluxation, with crepitation, clicks or snaps, and grinding, without objective evidence of instability, patellar or meniscus abnormality, or tendon or bursae abnormality, resulting in no more than slight subluxation.

3.  The Veteran's left knee disability is not manifested by ankylosis; dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; symptomatic removal of semilunar cartilage resulting in additional disability; or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of a left knee operation with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5003-5262 (2011).  

2.  The criteria for an initial rating in excess of 10 percent for instability of the recurrent subluxation of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5003-5257 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board notes that, in November 2004, the Veteran filed a claim for an increased rating for his service-connected left knee disability.  At such time, the Veteran was only service-connected for residuals of a left knee operation with degenerative changes.  In the June 2005 rating decision, service connection was granted for recurrent subluxation of the left knee and an initial 10 percent rating was assigned, effective November 4, 2004.  The Court has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As such, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board notes that the U.S. Court of Appeals for Veterans Claims (Veterans Court) has held that, in order to comply with 38 U.S.C.A. § 5103(a), certain specific notice requirements must be met for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008).  However, the U.S. Court of Appeals for the Federal Circuit subsequently held that only "generic notice," and not "veteran-specific" notice is required under 38 U.S.C.A. § 5103(a) in response to the "particular type of claim."  See Vazquez-Flores v. Shinseki,  580 F.3d 1270 (Fed. Cir. 2009).  Further, the decision of the Veterans Court was vacated insofar as it requires VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence.  Id.; see also Elliott v. Shinseki, No. 07-2622, 2009 WL 3489035, *3 (Vet. App. Oct. 30, 2009) (memorandum decision) (holding that the failure to inform the claimant of specific criteria in diagnostic codes or of potential "daily life" evidence was not a notice defect and, instead, determining whether sufficient "generic notice" was provided).

Relevant to the Veteran's claim for an increased rating for residuals of a left knee operation with degenerative changes, a November 2004 letter, sent prior to the initial unfavorable AOJ decision issued in June 2005, advised the Veteran of the evidence that VA would attempt to obtain and what evidence he was responsible for identifying or submitting to VA.  Additional letters were sent to the Veteran in March 2006 and February 2009.  Such letters further advised him of his and VA's respective responsibilities for obtaining evidence as well as the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Moreover, relevant to the evidence and information necessary to substantiate the Veteran's claim for an increased rating for residuals of a left knee operation with degenerative changes, the February 2009 letter complied with the requirements articulated in Vazquez-Flores, supra, to include providing him with the Diagnostic Codes under which such knee disability is evaluated.   

While the March 2006 and February 2009 letters were issued after the initial rating decision in June 2005, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the March 2006 and February 2009 VCAA letters were issued, the Veteran's claim was readjudicated in the June 2009 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

All that the VCAA requires is that the duty to notify be satisfied and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102.  Therefore, based on the foregoing, the Board finds that VA has satisfied its duty to notify the Veteran. 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private medical records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, the Veteran was provided with VA examinations in March 2005 and April 2009 in order to adjudicate his pending claims.  Neither the Veteran nor his representative have argued that the examinations are inadequate for rating purposes or are deficient in any other manner.  

The Board notes, however, that in the December 2008 remand, the examiner was directed to specifically note: (a) whether the Veteran demonstrates favorable ankylosis of the left knee in full extension, in slight flexion between 0 degrees and 10 degrees, in flexion between 10 degrees and 45 degrees, or extremely unfavorable, in flexion at an angle of 45 degrees or more under 38 C.F.R. § 4.71a, Diagnostic Code 5256; (b) whether the Veteran demonstrates moderate or severe recurrent subluxation or lateral instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257; (c) whether the Veteran demonstrates semilunar, dislocated cartilage, with frequent episodes of "locking," pain, and effusion into the joint under 38 C.F.R. § 4.71a, Diagnostic Code 5258; and (d) whether the Veteran demonstrates malunion of the tibia and fibula with moderate or marked knee or ankle disability, or nonunion of the tibia and fibula, with loose motion, requiring a brace under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  

While the examiner did not specifically address these questions, the examination report contains sufficient detail regarding the severity of the Veteran's left knee disabilities with respect to such symptomatology so that it is adequate for rating purposes.  Therefore, to the extent that the April 2009 VA examination did not fully comply with the Board's December 2008 remand orders, the Board finds that there was substantial compliance with such orders so that no prejudice resulted to the Veteran.  See Dyment, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rating musculoskeletal disabilities, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In this regard, the Board notes that the Court, in Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at 4 (Vet. App. Aug. 23, 2011), recently held that, although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  See also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant); Spurgeon v. Brown, 10 Vet. App. 194 (1997) (38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function).  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In this regard, the Board notes that, the Court has recently held that the application of  38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Diagnostic Code 5262 pertains to impairment of the tibia and fibula.  Such provides a 10 percent rating for malunion of the tibia and fibula with a slight knee or ankle disability.  A 20 percent rating is assigned for malunion of the tibia and fibula with a moderate knee or ankle disability.  A 30 percent rating is assigned for malunion of the tibia and fibula with a marked knee or ankle disability.  A 40 percent rating is assigned for nonunion of the tibia and fibula with loose motion, requiring a brace. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if a Veteran does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned. VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  

The evidence of record includes VA examination reports, VA treatment records, and private medical records.

At his March 2005 VA examination, the Veteran reported that he had frequent giving away of his left knee and had fallen five to six times in the prior year.  He also reported locking of the knee and stated that it was always swollen.  Upon physical examination of the Veteran's left knee, there was mild swelling, but no erythema or increased warmth.  Anterior and posterior drawer test was negative.  There was no obvious patholaxity of his left knee.  Following repetitive movement with both knees, the Veteran had increased pain and fatigability, but no change in range of motion.  Range of motion was left knee with full extension to zero degrees and flexion to 108 degrees.  It was noted that the Veteran experienced a great deal of pain on range of motion testing.  Following repetitive movement, the Veteran had an increase in pain and a mild decrease in range of motion.  The Veteran was noted to use a cane.  The examiner diagnosed injury of the left knee with multiple surgeries with chronic pain, frequent subluxation, and decreased function. 

A March 2006 VA treatment record reflects that the Veteran had been falling a lot of the prior one to two years.  He indicated the he fell when he gets up or when he is walking when his left knee, then his right knee, goes out.  

At an August 2006 VA examination, conducted for the purposes of evaluating his right knee disability, the Veteran had left knee extension to zero degrees and flexion to 110 degrees with pain.  Upon repetition, there was increased pain, but no decrease in range of motion.  McMurray's test was negative bilaterally.

A November 2007 private medical record from Dr. Pierron reflects that the Veteran's left knee showed arthritic changes.  It was noted that the Veteran had been using a brace. 

At the April 2009 VA examination, the Veteran reported that he underwent a left knee repair in 1965 and a left knee arthroscopy in 1997.  He complained of giving way, instability, pain, and weakness, but denied deformity, incoordination, and decreased speed of joint motion.  The Veteran reported that he experienced daily or more often episodes of dislocation or subluxation.  He also indicated that he had locking episodes one to three times a month.  The Veteran reported swelling and constant effusion.  He stated that he had moderate flare-ups of joint disease weekly lasting one to two days.  There were no constitutional symptoms of arthritis.  The Veteran used a cane to walk.  

Upon physical examination, the Veteran had an antalgic gait.  He was noted to have pain and weakness on rest.  There was crepitation, clicks or snaps, and grinding.  There was no instability, patellar or meniscus abnormality, abnormal tendons or bursae, or any other knee abnormality.  Upon range of motion testing, the Veteran had extension to zero degrees and flexion to 90 degrees with pain.  The examiner indicated that he was unable to test whether there was additional limitations after repetitive motion due to pain.  There was no joint ankylosis.  X-rays revealed mild left knee degenerative joint disease without significant change.  The diagnosis was mild left knee degenerative joint disease.  

As will be discussed below, the Veteran has been service-connected for separate manifestations of his left knee disability.  Specifically, he was originally service-connected for residuals of a left knee operation with degenerative arthritis, evaluated under Diagnostic Code 5003-5262.  He later developed recurrent subluxation of the left knee and such was subsequently service-connected and evaluated under Diagnostic Code 5003-5257.

Here, the Board notes that, in the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that degenerative arthritis under Diagnostic Code 5003 is the service-connected disorder and that impairment of the tibia and fibula under Diagnostic Code 5262 and recurrent subluxation under Diagnostic Code 5257 are residual conditions.  

In addition, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.
 
As the manifestations of the Veteran's degenerative arthritis, namely impairment of the tibia and fibula and recurrent subluxation, are evaluated under separate diagnostic codes, the Board has divided the discussion of each disability into distinct sections.  

Residuals of a Left Knee Operation with Degenerative Changes

The Veteran's residuals of a left knee operation with degenerative changes is currently evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003-5262.  The Veteran contends that he is entitled to an increased rating because such disability is getting worse.  Therefore, he argues that a rating in excess of 10 percent is warranted for his residuals of a left knee operation with degenerative changes.

The Veteran's residuals of a left knee operation with degenerative changes is manifested by X-ray evidence of degenerative joint disease; pain on range of motion with flexion limited to no more than 90 degrees and full extension to zero degrees; and painful movement, fatigability, weakness, and flare-ups, without evidence of malunion or nonunion of the tibia and fibula or left ankle impairment related to the left knee disability, resulting in no more than slight knee impairment.  As the Veteran's residuals of a left knee operation with degenerative changes does not result in compensable loss of flexion or extension, he has been assigned a 10 percent evaluation based on slight knee impairment in the form of arthritis and painful, limited motion.  

In this regard, the Board finds that the Veteran is not entitled to a separate or higher rating under Diagnostic Code 5260 pertinent to limitation of flexion.  Under such Diagnostic Code, a higher evaluation of 20 percent is not warranted unless flexion is limited to 30 degrees.  As there is no evidence that the Veteran experiences this level of limitation of flexion as such is limited, at most, to 90 degrees, even when taking into account his additional symptoms of painful movement, fatigability, weakness, and flare-ups, he is not entitled to an increased rating under Diagnostic Code 5260.  See DeLuca, supra.  See also Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

The Board has also considered whether the Veteran is entitled to a separate or higher rating under Diagnostic Code 5261 pertinent to limitation of extension.  However, the Board finds that the Veteran does not meet such criteria.  Specifically, under such Diagnostic Code, extension must be limited to, at least, 10 degrees in order to warrant a compensable evaluation.  Upon a review of the evidence, the Board finds that the Veteran's residuals of a left knee operation with degenerative changes is manifested by full extension to zero degrees, even when taking into account his additional symptoms of painful movement, fatigability, weakness, and flare-ups.  See DeLuca, supra.  As such, the evidence does not support a higher or separate rating under Diagnostic Code 5261.   See also Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

The Board has also considered that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Moreover, the Court has recently held that the application of  38 C.F.R. § 4.59is not limited to disabilities involving arthritis.  Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011). However, as the Veteran has already been assigned compensable evaluations under VA's Rating Schedule, 38 C.F.R. § 4.59 is of no benefit to the Veteran in the present case.

Regarding Diagnostic Code 5262, pertinent to impairment of tibia and fibula, under which the Veteran's residuals of a left knee operation with degenerative changes has been rated in part, the Board finds that he is not entitled to a rating in excess of 10 percent.  In this regard, the Board notes that such criteria requires malunion or nonunion of the tibia and fibula; however, the evidence fails to demonstrate such symptomatology.  Moreover, there is no evidence of left ankle impairment related to the Veteran's left knee disability.  Additionally, the Board finds that the Veteran's residuals of a left knee operation with degenerative changes results in no more than slight impairment in the form of arthritis and painful, limited motion, which is compensated in the 10 percent rating already assigned under Diagnostic Code 5003-5262.  There is no other symptomatology which would warrant a higher or separate rating under Diagnostic Code 5262.   

As will be discussed in the succeeding section, the Veteran has already been assigned a separate 10 percent rating under Diagnostic Code 5257 for his recurrent subluxation of the left knee pursuant to VAOPGCPREC 9-98.  The propriety of this assigned rating will be examined in the next section.

Recurrent Subluxation of the Left Knee

The Veteran's recurrent subluxation of the left knee is currently evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003-5257.  The Veteran contends that he is entitled to an increased rating because such disability is getting worse.  Therefore, he argues that a rating in excess of 10 percent is warranted for his recurrent subluxation of the left knee.

As an initial matter, the Board notes that there is X-ray evidence of degenerative joint disease of the left knee, which results in painful, albeit noncompensable, limitation of motion and, as such, Diagnostic Code 5003 is for consideration.  However, such manifestations of the Veteran's left knee disability are contemplated in the 10 percent rating already assigned for his residuals of a left knee operation with degenerative changes.  Therefore, to assign a separate or higher rating for his recurrent subluxation of the left knee based on such symptomatology would doubly compensate the Veteran for the same symptoms already considered and violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban, supra.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.

The Board finds that the Veteran's recurrent subluxation of the left knee is manifested by subjective complaints of frequent giving away, swelling, effusion, instability, and episodes of locking, dislocation, and subluxation, with crepitation, clicks or snaps, and grinding, without objective evidence of instability, patellar or meniscus abnormality, or tendon or bursae abnormality, resulting in no more than slight subluxation.  In order to warrant a higher evaluation under Diagnostic Code 5257, there must be at least moderate recurrent subluxation or lateral instability.  In the absence of moderate impairment, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his right knee instability under such Diagnostic Code.  

In this regard, the Board observes that the Veteran has reported frequent giving away of his left knee, resulting in numerous falls.  He also reported locking and swelling of the knee.  However, upon physical examination at the March 2005 VA examination, the anterior and posterior drawer tests were negative and there was no obvious patholaxity of the left knee.  Additionally, at the April 2009 VA examination, upon objective evaluation, there was no instability, patellar or meniscus abnormality, or tendon or bursae abnormality.  Therefore, while the Veteran has subjectively reported frequent subluxation with episodes of locking and dislocation resulting in numerous falls, the objective evidence of record fails to demonstrate instability or subluxation resulting in more than slight impairment.  Therefore, the Board finds that a rating in excess of 10 percent under Diagnostic Code 5257 for recurrent subluxation of the left knee is not warranted. 

Other Considerations

The record reflects that the Veteran underwent a left knee repair in 1965 and a left knee arthroscopy in 1997.  As such, the Board has considered whether the Veteran is entitled to a higher or separate rating for his left knee under Diagnostic Codes relevant to removal or dislocation of semilunar cartilage.

38 C.F.R. § 4.71a, Diagnostic Code 5259 provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage.  The Board acknowledges the Veteran's left knee to be symptomatic; however, such symptoms of painful, limited motion are included in his current 10 percent rating assigned under Diagnostic Code 5003-5262 and his symptom of slight subluxation is contemplated by his separate 10 percent rating under Diagnostic Code 5003-5257.  Moreover, pursuant to VAOPGCPREC 9-98, limitation of motion is contemplated in Diagnostic Code 5259, pertinent to the removal of the semilunar cartilage or meniscus.  The opinion finds that such removal may resolve restriction of movement caused by tears and displacements of the menisci; however, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, the opinion states that limitation of motion is a relevant consideration under Diagnostic Code 5259.  As such, to assign a separate 10 percent rating under Diagnostic Code 5259 would thus doubly compensate the Veteran for the same symptoms already considered and violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban, supra.

The Rating Schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  In this regard, the Board notes that the objective evidence of record fails to show dislocation of semilunar cartilage.  Specifically, at the Veteran's April 2009 VA examination, there was no abnormality of the meniscus on physical evaluation.  Additionally, to the extent that the Veteran has reported subjective complaints of episodes of locking, pain, and effusion, such are contemplated in his 10 percent ratings under Diagnostic Code 5003-5262 for painful motion and Diagnostic Code 5003-5257 for slight subluxation.  Therefore, the Board finds that the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5258.

Additionally, as the evidence of record fails to demonstrate ankylosis or genu recurvatum, the Veteran is not entitled to an increased or separate rating under Diagnostic Codes 5256 or 5263, respectively.  

At this point, the Board notes that this matter was remanded by the Court in November 2010, pursuant to a Joint Motion, in order to address whether the Veteran has been evaluated for a left knee disability under Diagnostic Code 5259 since a rating decision dated in July 1965 and, if so, whether such rating is protected from reduction under 38 C.F.R. § 3.951.  The parties to the Joint Motion found that the procedural history for the Veteran's left knee disability appeared to show that the Veteran's left knee was evaluated at 10 percent under Diagnostic Code 5259 for some 45 years or more.  They appear to contend that the Veteran is entitled to a  separate 10 percent evaluation for the left knee under Diagnostic Code 5259 for the period dating back to the July 1965 rating decision, and that this evaluation is protected under 38 C.F.R. § 3.951.

Here, the Board notes that the Veteran was granted entitlement to service connection for residuals of left knee strain by way of an April 1965 rating decision.  The condition was evaluated as noncompensable under Diagnostic Code 5257.  

The condition was again evaluated by the RO in July 1965.  In that decision, the RO granted a temporary total disability evaluation for surgery to the left knee (left medial meniscectomy) from June 17, 1965, with a subsequent 10 percent evaluation dating from September 1, 1965.  The RO noted the condition as "residuals of operation, left knee," and evaluated the disability under Diagnostic Code 5259.  

In March 1966, the RO continued the 10 percent evaluation of the Veteran's service-connected left knee disability.  The Veteran appealed, and the RO issued a statement of the case dated in April 1966 that continued the 10 percent evaluation under Diagnostic Code 5257.

In rating decisions dated in October 1969 and August 1970, the 10 percent evaluation for the Veteran's service-connected residuals of operation, left knee, was continued.  No Diagnostic Codes were cited.

In March 1999, the RO continued the 10 percent evaluation for residuals of operation, left knee, with degenerative changes.  The Veteran was noted to have been evaluated as 10 percent for this condition from September 1, 1965 with a temporary total evaluation effective September 18, 1998, and a subsequent 10 percent evaluation effective November 1, 1998.  The condition was evaluated under Diagnostic Code 5003-5257.

In May 2005, the RO again continued the 10 percent evaluation for residuals of operation, left knee, with degenerative changes, but evaluated the condition under Diagnostic Code 5003-5262.  The RO then granted service connection for recurrent subluxation of the left knee, evaluated with a separate 10 percent evaluation under Diagnostic Code 5003-5257, effective November 4, 2004.  

Based on the foregoing procedural history, the Board finds that there was no separate left knee disability evaluated as 10 percent disabling under Diagnostic Code 5259 dating from July 1965.  In this case, the Veteran was service-connected for only one left knee disability, residuals of operation, left knee, later with degenerative changes, dating from 1965 until the May 2005 rating decision, when an additional left knee disability, recurrent subluxation of the left knee, was service-connected effective November 4, 2004.  The service-connected residuals of operation was evaluated under several Diagnostic Codes over the years, but remained only one service-connected disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Under 38 C.F.R. § 3.951, the 10 percent evaluation for residuals of operation, left knee, is protected from reduction.  However, as there was no separate service-connected left knee disability, separately evaluated under Diagnostic Code 5259 for the period dating from 1965, there is no additional 10 percent evaluation under Diagnostic Code 5259 that is protected from reduction.  

The Board has considered whether staged ratings under Fenderson and Hart, supra, are appropriate for the Veteran's service-connected left knee disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities is not warranted.  

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims for increased ratings for his left knee disabilities.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the Veteran has alleged that his left knee disabilities interfere with his employability.  Specifically, the record shows that the Veteran is employed as a security guard and he has reported that his left knee disabilities interfere with such work. 

However, the Board finds no evidence that the Veteran's service-connected left knee disabilities present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected left knee disabilities, either singularly or jointly, do not result in a marked functional impairment in any way or to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that the VA examinations of the Veteran were generally conducted with the benefit of reviewing of the Veteran's claims file.  However, even if the claims file had not been available, the Board notes that the Court in Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003), held that scientific tests (range of motion measurements in that case) are not conclusions drawn by a VA examiner that would be affected by review of the claims file.  As a result, the Court concluded that the failure to review the Veteran's claims file did not undermine the objective (range of motion) findings recorded by the VA examiner; these findings were considered valid despite flaws in the record.  Id.  A review of the Veteran's claims file, while desirable, was not necessary to the successful evaluation of the Veteran's claim.  

In addition, the Board has also considered the Veteran's statements that his disabilities are worse than evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his conditions, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disabilities are evaluated.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).











	(CONTINUED ON NEXT PAGE)



In this case, the Veteran does not meet the numerical criteria set forth above, and the Veteran's claims file does not indicate that the Veteran is unemployable due to her service-connected disabilities.  Therefore, further consideration of a TDIU is not warranted at this time. 


ORDER

A rating in excess of 10 percent for residuals of a left knee operation with degenerative changes is denied.  

An initial rating in excess of 10 percent for recurrent subluxation of the left knee is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


